NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TYLER MILLER, an individual,                    No.    20-35922

                Plaintiff-Appellant,            D.C. No. 3:18-cv-00562-SB

 v.
                                                MEMORANDUM*
STEVE WATSON, an individual,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Oregon
                 Stacie F. Beckerman, Magistrate Judge, Presiding

                     Argued and Submitted December 8, 2021
                              Seattle, Washington

Before: McKEOWN and BADE, Circuit Judges, and FITZWATER,** District
Judge.

      Tyler Miller appeals from the district court’s entry of summary judgment

against his Oregon state law claim for whistleblower retaliation. We have

jurisdiction, 28 U.S.C. § 1291, and affirm in part, reverse in part, and remand for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Sidney A. Fitzwater, United States District Judge for
the Northern District of Texas, sitting by designation.
further proceedings.

      Miller’s claim that he was terminated in violation of Or. Rev. Stat.

§ 659A.203 was timely. Under federal law, a claim for unlawful termination

accrues on the day the employee is informed of their impending discharge. See

Chardon v. Fernandez, 454 U.S. 6, 7–8 (1981) (per curiam); Del. State Coll. v.

Ricks, 449 U.S. 250, 258 (1980). Miller’s claim, however, is governed by Oregon

law. See Bass v. First Pac. Networks, Inc., 219 F.3d 1052, 1055 n.2 (9th Cir.

2000). The Oregon Supreme Court has expressly rejected the federal rule in the

analogous context of common-law wrongful-discharge claims, reasoning that

“[t]he legal injury in a wrongful-discharge claim is the discharge” and not the

notice of discharge. Stupek v. Wyle Labs. Corp., 963 P.2d 678, 681 (Or. 1998); see

id. at 682 & n.5 (holding that cause of action did not accrue until the “employment

relationship conclusively ended,” recognizing “split in state and federal law on this

issue,” and joining “other states that have similar claim-accrual standards”). Faced

with this “clear state court exposition of a controlling principle,” Takahashi v.

Loomis Armored Car Serv., 625 F.2d 314, 316 (9th Cir. 1980), we conclude that

Miller’s claim for unlawful termination accrued on the day of his discharge from

employment, April 2, 2017, and that his complaint, filed on April 2, 2018, was

timely. See Or. Rev. Stat. § 659A.875 (imposing a one-year limitations period).

We consequently deny Miller’s motion to certify this question to the Oregon


                                          2
Supreme Court.

      We will not consider Miller’s argument, raised for the first time on appeal,

that his former employer’s sitting for an interview with Oregon State Police on

April 5, 2017 constituted a second, separate injury within the limitations period.

See Rothman v. Hosp. Serv. of S. Cal., 510 F.2d 956, 960 (9th Cir. 1975).

      Costs shall be awarded to Miller.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.

MOTION TO CERTIFY DENIED.




                                          3